Douglas, J.,
concurring in part and dissenting in part. The report to this court from the Board of Commissioners on Grievances and Discipline of the Bar states, in pertinent part, that “[t]he Board of Commissioners on Grievances and Discipline of the Bar recommends that the Respondent be indefinitely suspended from the practice of law in the State of Ohio, and that the Respondent be given credit for time served. * * *” (Emphasis added.) It is unfortunate that the majority has declined to follow the recommendation of the board and give credit to respondent for the time he has already been suspended from the practice.
For the reasons stated in my dissent in Toledo Bar Assn. v. Stichter (1985), 17 Ohio St. 3d 248, 249, and for the additional reason that I find no specific rule prohibiting the granting, by this court, of credit for time already served, I must respectfully dissent from that portion of the majority decision which denies credit to respondent for time already served. I would accept and approve in its entirety the recommendation of the board.
Sweeney, J., concurs in the foregoing opinion.